496 So. 2d 220 (1986)
William WALKER, Appellant,
v.
The STATE of Florida, Appellee.
No. 85-2106.
District Court of Appeal of Florida, Third District.
October 21, 1986.
*221 Bennett H. Brummer, Public Defender, and Bruce A. Rosenthal, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Ralph Barreira, Asst. Atty. Gen., for appellee.
Before BARKDULL and DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
The trial court's reasons for imposing a sentence upon the defendant above the recommended guideline range, that is, that the defendant violated his probation within 74 days of being placed on probation and that he threatened the victim and a witness in this grand theft case, are clear and convincing reasons for an upward departure from the guidelines, see Spivey v. State, 481 So. 2d 100 (Fla.3d DCA 1986) (violation of probation within one month of probation order proper reason for departure); Williams v. State, 462 So. 2d 36 (Fla. 1st DCA 1984) (threats to assault victim's father approved as reason for departure from sentencing guidelines), rev. denied, 471 So. 2d 44 (Fla. 1985), and are supported by the record in this case. The judgment and sentence are accordingly
Affirmed.